DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 6-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 74.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-054426A (the ‘426 publication) in view of US 2012/0074317 (Diemer et al.).
Regarding claim 1, the ‘426 publication discloses an adjustment method for adjusting a path of an electron beam passing through an electron beam device including at least one unit having at least one lens and at least one aligner electrode, and a detector configured to detect the electron beam, the method comprising: a step of measuring an assembly tolerance for each of a plurality of the units constituting the electron beam device (‘The deviation in the position of the two aperture images reflects the deviation between the lens centers of the first and second stage converging lenses 31 and 32 and the optical axis of the electron beam.’ P 38); a step of determining, in consideration of the assembly tolerance for each of the units in a manner such that the electron beam passes through the center of at least one of a plurality of the lenses, a shift amount of the electron beam at a position of the at least one of the lenses (P 30-31); a step of determining an electrode condition for each of a plurality of the aligner electrodes included in the units in a manner such that a shift amount of the electron 
The claim invention differs from the ‘426 publication in measuring the assembly tolerance by a coordinate measuring machine.  Diemer et al. discloses measuring an electron beam column with a coordinate measuring machine (P 152).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method by using the tolerance as measured by a coordinate measuring machine to remove the need for creating an analyzing alignment images.
Regarding claim 2, the ‘426 publication in view of Diemer et al. disclose the adjustment method according to claim 1, further comprising a step of adjusting, after the setting each of the aligner electrodes to the corresponding determined electrode condition, the corresponding electrode condition for each of the aligner electrodes in a manner such that an image of the electron beam obtained by the detector is not changed although a condition for each of the lenses is changed (‘If the optical axis of the electron beam passes through the center of each of the two-stage converging lenses 31, 32, the center of the irradiation pattern on the electron detection electrode 8 even if the focal point of the second-stage converging lens 32 is moved. The position does not move. Therefore, even when the focal position of the second stage converging 
Regarding claim 3, the ‘426 publication in view of Diemer et al. disclose the adjustment method according to claim 1, wherein when the aligner electrode is an electric field aligner, a correspondence relation between the shift amount of the electron beam at the position of the at least one of the lenses and a voltage between electrodes of the aligner electrode is predetermined, and in the step of determining the electrode condition, by applying the shift amount of the electron beam at the position of the lens to the correspondence relation, the voltage between the electrodes of the aligner electrode is determined as the electrode condition (‘That is, instead of the alignment coil, an electrode plate arranged in directions orthogonal to each other (X and Y directions) with the axis C interposed therebetween is used, and the voltage applied to the electrode plate is adjusted to adjust the deflection direction and angle of the electron beam. Can be controlled.’ P 24).
Regarding claim 4, the ‘426 publication in view of Diemer et al. disclose the adjustment method according to claim 1, wherein when the aligner electrode is a magnetic field aligner, a correspondence relation between the shift amount of the electron beam at the position of the at least one of the lenses and a current applied to the aligner electrode is predetermined, and in the step of determining the electrode condition, by applying the shift amount of the electron beam at the position of the lens to the correspondence relation, the current applied to the aligner electrode is determined as the electrode condition (‘One deflector 21 or 22 is composed of a pair of alignment coils arranged in directions (X and Y directions in FIG. 1) orthogonal to the axis C and 
Regarding claim 5, the ‘426 publication disclose an electron beam device comprising: at least one unit having at least one lens and at least one aligner electrode (fig. 1 & 4, elements 2 & 3); a detector configured to detect an electron beam (fig. 1 & 4, element 8); and a controller (fig. 1 & 4, element 10) configured to perform control to determine, in consideration of an assembly tolerance for each of a plurality of the units constituting the electron beam device, in a manner such that the electron beam passes through the center of at least one of a plurality of the lenses, a shift amount of the electron beam at a position of the at least one of the lenses, to determine an electrode condition for each of a plurality of the aligner electrodes included in the units in a manner such that a shift amount of the electron beam is to be the determined shift amount, and to set each of the aligner electrodes to the corresponding determined electrode condition (fig. 2 & associated text).
The claim invention differs from the ‘426 publication in measuring the assembly tolerance by a coordinate measuring machine.  Diemer et al. discloses measuring an electron beam column with a coordinate measuring machine (P 152).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the device by using the tolerance as measured by a coordinate measuring machine to remove the need for creating an analyzing alignment images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896